Case 8:19-cv-01470-DOC-JDE Document 29 Filed 10/10/19 Page 1 of 9 Page ID #:106


                                                                                J S -6
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

  Case No. SA CV 19-1470-DOC (JDEx)                               Date: October 10, 2019



 Title: JAMES RUTHERFORD V. NOE J. MARTINEZ ET AL


 PRESENT:

                    THE HONORABLE DAVID O. CARTER, JUDGE

      Deborah Lewman/Rolls Royce Paschal                                   Not Present
               Courtroom Clerk                                            Court Reporter

         ATTORNEYS PRESENT FOR                      ATTORNEYS PRESENT FOR
               PLAINTIFF:                               DEFENDANTS:
              None Present                               None Present



         PROCEEDINGS (IN CHAMBERS): ORDER GRANTING APPLICATION
                                    FOR DEFAULT JUDGMENT [28]

        Before the Court is Plaintiff James Rutherford’s (“Rutherford”) Application for
 Default Judgment (“Motion”) (Dkt. 28). The Court finds this matter appropriate for
 resolution without oral argument. Fed. R. Civ. P. 78; L.R. 7-15. After considering all
 relevant filings, the Court GRANTS the Application for Default Judgment.

 I.      Background

         A.    Facts

         The following facts are drawn from the Complaint (“Compl.”) (Dkt. 1). Plaintiff
 asserts violations of the Americans with Disabilities Act (“ADA”) and the California
 Unruh Civil Rights Act, California Civil Code § 51 et seq. (“UCRA”) against Noe J.
 Martinez, Irma Martinez, and Melinda Rosenzweig (collectively, “Defendants”). Compl.
 ¶¶ 1–4. Plaintiff is a California resident who is substantially limited in performing life
 activities and who uses a wheelchair. Id. ¶ 1. On or about October 20, 2018, Plaintiff
Case 8:19-cv-01470-DOC-JDE Document 29 Filed 10/10/19 Page 2 of 9 Page ID #:107
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

  Case No. SA CV 19-1470-DOC (JDEx)                                      Date: October 10, 2019
                                                                                         Page 2

 went to a restaurant called Alejandro’s located at 801 W. 19th Street in Costa Mesa,
 California (“the Restaurant”). Id. ¶ 10. Plaintiff again went to the Restaurant on February
 6, 2019. Id. Plaintiff alleges the Restaurant is open to the public, a place of public
 accommodation, and a business establishment. Id. ¶ 11. Plaintiff also alleges that the
 parking spaces at the Restaurant do not comply with the ADA and that the curb ramp in
 the parking lot violates ADA requirements. Id. ¶ 14. Plaintiff alleges these violations of
 the ADA also constitute violations of the UCRA. Id. ¶ 38.

        Plaintiff requests judgment in the amount of $8,000 in statutory damages and
 $4,269 in attorney fees and costs as well as an order directing Defendants to remedy the
 violations at the Restaurant and comply with the ADA. Mot. at 2.

        B.     Procedural History

         On July 31, 2019, Plaintiff filed the Complaint. On September 9, 2019, Plaintiff
 filed proof of service on all Defendants. Dkts. 17–19. On September 16, 2019, Plaintiff
 filed a Request for the Clerk to enter default against all Defendants, which was granted
 on September 17, 2019 pursuant to Fed. R. Civ. P. 55(a). Dkts. 21–26. On October 3,
 2019, Plaintiff filed the instant Motion with this Court asking for Default Judgment. Dkt.
 28.

 II.    Legal Standard

        Federal Rule of Civil Procedure 55(b) provides that the Court may, in its
 discretion, order default judgment following the entry of default by the Clerk. Fed. R.
 Civ. P. 55(b). Local Rule 55 sets forth procedural requirements that must be satisfied by a
 party moving for default judgment. C.D. Cal. R. 55. Entry by the Clerk is proper when
 the amount of damages is “for a sum certain or a sum that can be made certain by
 computation”; entry by the Court is proper “[i]n all other cases.” Fed. R. Civ. P. 55(b).
 Upon entry of default, the well-pleaded allegations of the complaint are taken as true,
 with the exception of allegations concerning the amount of damages. See, e.g., Geddes v.
 United Fin. Group, 559 F.2d 557, 560 (9th Cir. 1977). However, “necessary facts not
 contained in the pleading, and claims which are legally insufficient, are not established
 by default.” Cripps v. Life Ins. Co. of N. Am., 980 F.2d 1261, 1267 (9th Cir. 1992).
 Where the pleadings are insufficient, the Court may require the moving party to produce
 evidence in support of the motion for default judgment. See TeleVideo Sys., Inc. v.
 Heidenthal, 826 F.2d 915, 917–18 (9th Cir. 1987).

        When deciding whether to enter default judgment, courts consider seven factors:
Case 8:19-cv-01470-DOC-JDE Document 29 Filed 10/10/19 Page 3 of 9 Page ID #:108
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

  Case No. SA CV 19-1470-DOC (JDEx)                                        Date: October 10, 2019
                                                                                           Page 3

        (1) the possibility of prejudice to the plaintiff; (2) the merits of plaintiff’s
        substantive claim; (3) the sufficiency of the complaint; (4) the sum of
        money at stake in the action; (5) the possibility of a dispute concerning
        material facts; (6) whether the default was due to excusable neglect; and (7)
        the strong policy underlying the Federal Rules of Civil Procedure favoring
        decisions on the merits.

 Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986).

 III.   Discussion

        A.     Procedural Requirements

        Plaintiff has satisfied the requirements of Local Rules 55-1 and 55-2 and Federal
 Rule of Civil Procedure 55(b). Plaintiff requested and received an entry of default against
 Defendants. Dkts. 21–26. Having determined Plaintiff’s procedural compliance, the Court
 turns to the substance of Plaintiff’s Motion.

        B.     Eitel Factors

               1. The Possibility of Prejudice to Plaintiff

        The first Eitel factor requires the Court to consider the harm to plaintiff if the
 Court does not grant default judgment. See PepsiCo, Inc. v. Cal. Sec. Cans, 238 F. Supp.
 2d 1172, 1177 (C.D. Cal. 2002). Here, without an entry of default judgment Plaintiff will
 be prejudiced and denied the right to a judicial resolution of the claims presented. See id.
 Plaintiff alleges that he has encountered barriers at the Restaurant and is being deterred
 from further patronizing the Restaurant. Compl. ¶¶ 19, 24. Defendants have failed to
 defend against the action, denying Plaintiff his rights under the ADA and the UCRA.
 Accordingly, the Court finds that this factor weighs in favor of default judgment.

               2. Merits of Claim and Sufficiency of the Complaint

        Courts often consider the second and third Eitel factors together. See PepsiCo, 238
 F. Supp. 2d at 1175. The second and third Eitel factors favor default judgment where the
 complaint states a claim for relief. Id. at 1177 (citing Danning v. Lavine, 572 F.2d 1386,
 1388 (9th Cir. 1978)). In their analyses of the second and third Eitel factors, courts accept
 as true all well-pleaded allegations regarding liability. See Fair Hous. of Marin v. Combs,
 285 F.3d 899, 906 (9th Cir. 2002).
                       a.     ADA
Case 8:19-cv-01470-DOC-JDE Document 29 Filed 10/10/19 Page 4 of 9 Page ID #:109
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

  Case No. SA CV 19-1470-DOC (JDEx)                                        Date: October 10, 2019
                                                                                           Page 4

        The ADA provides that “[n]o individual shall be discriminated against on the basis
 of disability in the full and equal enjoyment of the goods, services, facilities, privileges,
 advantages, or accommodations of any place of public accommodation by any person who
 owns, leases (or leases to), or operates a place of public accommodation.” 42 U.S.C. §
 12182(a). Plaintiff alleges that the Defendants own, operate, and/or lease the Restaurant
 and are therefore liable for violating the ADA if Plaintiff shows that he suffered
 discrimination at the location due to his disability. Discrimination includes “a failure to
 remove architectural barriers . . . where such removal is readily achievable.” Id. §
 12182(b)(2)(A)(iv).

         “To prevail on a Title III discrimination claim, the plaintiff must show that (1) [he]
 is disabled within the meaning of the ADA; (2) the defendant is a private entity that owns,
 leases, or operates a place of public accommodation; and (3) the plaintiff was denied public
 accommodations by the defendant because of [his] disability.” Molski v. M.J. Cable, Inc.,
 481 F.3d 724, 730 (9th Cir. 2007) (internal alteration original). In addition, in an ADA
 claim alleging discrimination for failure to remove an architectural barrier, removal of the
 barrier must be “readily achievable.” 42 U.S.C. § 12182(b)(2)(A)(iv).

        As a threshold matter, Plaintiff has standing to pursue the ADA claim. Plaintiff
 alleges he was denied access to the Restaurant and is deterred from going in the future, and
 the Court accepts the allegation as true because of Defendants’ default. See Fair Hous. of
 Marin, 285 F.3d at 906; Compl. ¶¶ 19, 24. Plaintiff also alleges that the architectural
 barriers at issue were the cause of the denial of access to the Restaurant. See Compl. ¶¶ 14,
 22. An award of damages and an injunction would redress the injury.

        However, where injunctive relief is sought, a plaintiff must demonstrate “significant
 possibility of future harm.” See San Diego County Gun Rights Comm. v. Reno, 98 F.3d
 1121, 1126 (9th Cir. 1996). “Demonstrating an intent to return to a non-compliant
 accommodation is but one way for an injured plaintiff to establish Article III standing to
 pursue injunctive relief. A disabled individual also suffers a cognizable injury if he is
 deterred from visiting a noncompliant public accommodation because he has encountered
 barriers related to his disability there.” Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d
 939, 949 (9th Cir. 2011). Here, Plaintiff alleges he “is being deterred from patronizing the
 [Restaurant] . . . but intends to return . . . .”. Compl. ¶ 24. Thus, Plaintiff has standing to
 pursue damages and injunctive relief.

         Second, Plaintiff has shown he is disabled as defined in the ADA. The ADA defines
 disability as “[a] physical or mental impairment that substantially limits one or more major
 life activities” 42 U.S.C. § 12102(1)(A). Major life activities include walking and standing.
 Id. § 12102(2)(A). Here, Plaintiff asserts he is “substantially limited in performing one or
Case 8:19-cv-01470-DOC-JDE Document 29 Filed 10/10/19 Page 5 of 9 Page ID #:110
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

  Case No. SA CV 19-1470-DOC (JDEx)                                      Date: October 10, 2019
                                                                                         Page 5

 more major life activities” and must use a wheelchair for mobility. Compl. ¶ 1. Therefore,
 Plaintiff is disabled as defined in the ADA.

        Plaintiff has also shown Defendants are a private entity that own, lease, or operate
 the Restaurant as a place of public accommodation. A restaurant is a place of public
 accommodation. Id. § 12181(7)(B). Plaintiff asserts that the Defendants owned the
 property and/or the Restaurant at 801 W. 19th Street in Costa Mesa. Accepting these
 allegations as true, Plaintiff has shown Defendants own a place of public accommodation.

        Next, Plaintiff has shown he was denied public accommodation because of his
 disability due to architectural barriers at the Restaurant. Plaintiff alleges he went to the
 Restaurant and upon arrival documented that

                       there [was] no ADASAD compliant accessible or van
               accessible parking signage in violation of Section 502.6; the
               curb ramp at the accessible parking space access aisle serving
               the main entrance projects into the access aisle in violation of
               Section 406.5 which requires that curb ramps and the flared
               sides of curb ramps shall be located so that they do not project
               into vehicular traffic lanes, parking spaces, or parking access
               aisles; the slope of the curb ramp flares at the curb ramp
               connecting the accessible parking spaces to the accessible
               route appears to exceed 10% in violation of Section 406.3
               which requires a maximum slope of 10%; the slope of the street
               curb ramp flares on the accessible route connecting the sales
               counter to the parking exceeds 10% in violation of Section
               406.3; and parking spaces and access aisles serving them shall
               comply with 302 (access aisles shall be at the same level as the
               parking spaces they serve and changes in level are not
               permitted).

        Compl. ¶ 14.

       Because of Plaintiff’s disability and the above barriers at the Restaurant, Plaintiff
 was denied his right to enjoy accessible conditions at a place of public accommodation.

        Finally, Plaintiff has shown that removal of the architectural barriers is readily
 achievable. Plaintiff alleges that the above violations “are easily removed without much
 difficulty or expense.” Compl. ¶ 27. Furthermore, Plaintiff alleges that these are the types
 of barriers “identified by the Department of Justice as presumably readily achievable to
Case 8:19-cv-01470-DOC-JDE Document 29 Filed 10/10/19 Page 6 of 9 Page ID #:111
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

  Case No. SA CV 19-1470-DOC (JDEx)                                       Date: October 10, 2019
                                                                                          Page 6

 remove.” Id. Indeed, federal regulations provide examples of readily achievable removals.
 Under 28 C.F.R. § 36.304(b), examples of readily achievable steps to remove barriers
 include “installing ramps” and “making curb cuts in sidewalks and entrances.” Thus,
 Plaintiff has sufficiently shown removal of the barriers is readily achievable. The Court
 finds that Plaintiff has stated a cause of action under the ADA.
                        b.     UCRA

        The UCRA states “[a]ll persons within the jurisdiction . . . are entitled to the full
 and equal accommodations, advantages, facilities, privileges, or services in all business
 establishments of every kind whatsoever.” Cal. Civ. Code § 51(b). The UCRA permits the
 recovery of monetary damages through statutory damages of $4,000 per violation. Id. §
 52(a). A violation of the ADA necessarily violates the UCRA. Id. § 51(f). Because Plaintiff
 has alleged an ADA claim, he has also alleged a violation of the UCRA.

         Thus, taking the facts in the complaint as true, the Court finds that Plaintiff has
 stated a claim under the ADA and the UCRA, and the second and third factors favor default
 judgment on the claims.

               3. Sum of Money at Stake

         The fourth Eitel factor balances “the amount of money at stake in relation to the
 seriousness of the [d]efendant’s conduct.” Pepsico, 238 F. Supp. 2d at 1176. This requires
 the court assess whether the recovery sought is proportional to the harm caused by
 defendant’s conduct. See Walters v. Statewide Concrete Barrier, Inc., No. C 04-2559 JSW,
 2006 WL 2527776, *4 (N.D. Cal. Aug. 30, 2006) (“If the sum of money at issue is
 reasonably proportionate to the harm caused by the defendant’s actions, then default
 judgment is warranted”). “Default judgment is disfavored where the sum of money at stake
 is too large or unreasonable in relation to defendant’s conduct.” Vogel v. Rite Aid Corp.,
 992 F. Supp. 2d 998, 1012 (C.D. Cal. 2014).

         Here, Plaintiff seeks a total of $12,269 in statutory damages and attorney fees. Mot.
 at 13. Such an amount is not disproportional to the harm caused. The Court determines that
 the fourth Eitel factor weighs in favor of granting the default judgment.

               4. Possibility of Dispute Concerning Material Facts

       The fifth Eitel factor requires the Court to consider the possibility of dispute as to
 material facts in the case. Where a plaintiff’s complaint is well-pleaded and the
 defendants make no effort to properly respond, the likelihood of disputed facts is very
Case 8:19-cv-01470-DOC-JDE Document 29 Filed 10/10/19 Page 7 of 9 Page ID #:112
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

  Case No. SA CV 19-1470-DOC (JDEx)                                       Date: October 10, 2019
                                                                                          Page 7

 low. See Landstar Ranger, Inc. v. Parth Enters., Inc., 725 F. Supp. 2d 916, 921 (C.D.
 Cal. 2010).

         Here, Plaintiff provided a well-pleaded complaint and Defendants failed to dispute
 the allegations. “Upon entry of default, all well-pleaded facts in the complaint are taken
 as true, except those relating to damages.” Pepsico, 238 F. Supp. 2d at 1177 (citing
 TeleVideo Sys., Inc., 826 F.2d at 917–18). Accordingly, this factor weighs in favor of
 default judgment.

               5. Possibility of Excusable Neglect
        The sixth Eitel factor considers the possibility that a defendant’s default resulted
 from excusable neglect. Vogel, 992 F. Supp. 2d at 1013; see also Eitel, 782 F.2d at 1471–
 72. Due process requires that interested parties be given notice of the pendency of the
 action and be afforded an opportunity to present their objections before a final judgment
 is rendered. Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950).
 While there is always a possibility that a defendant might appear and claim excusable
 neglect, where the defendants “were properly served with the Complaint, the notice of
 entry of default, as well as the papers in support of the instant motion,” this factor favors
 entry of default judgment. Shanghai Automation Instrument Co. Ltd. v. Kuei, 194 F.
 Supp. 2d 995, 1005 (N.D. Cal. 2001).

        Here, Defendants were properly served with the Complaint. See Dkts. 17–19.
 Defendants were also served with the notice of entry of default and the papers for the
 instant motion. See Dkts. 24–26; Declaration of Joseph R. Manning (Dkt. 28-3) ¶ 7.
 However, no answer was filed. Defendants have simply made no effort to defend this
 suit. Because the likelihood of excusable neglect is very low, this factor weighs in favor
 of default judgment.

               6. Strong Policy Favoring Decision on the Merits

        The seventh Eitel factor requires the Court to consider the strong judicial policy
 favoring decisions on the merits before granting default judgment. “Cases should be
 decided upon their merits whenever reasonably possible.” Eitel, 782 F.2d at 1472. But the
 mere existence of Rule 55(b) “indicates that this preference, standing alone, is not
 dispositive.” Pepsico, 238 F. Supp. 2d at 1177 (citation omitted). Rule 55(a) allows a
 court to decide a case before the merits are heard if defendant fails to appear and defend.
 Id. (“Defendant’s failure to answer plaintiffs’ complaint makes a decision on the merits
 impractical, if not impossible.”). Since Defendants have not responded to Plaintiff’s
 Complaint, the Court is not precluded from entering judgment.
Case 8:19-cv-01470-DOC-JDE Document 29 Filed 10/10/19 Page 8 of 9 Page ID #:113
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

  Case No. SA CV 19-1470-DOC (JDEx)                                        Date: October 10, 2019
                                                                                           Page 8



        Taken together, the seven Eitel factors weigh in favor of granting default judgment
 against the Defendants.

        C.     Remedies

        Having determined that entry of default judgment is proper, the Court turns to the
 remedies sought. “A default judgment must not differ in kind from, or exceed in amount,
 what is demanded in the pleadings.” Fed. R. Civ. P. 54(c). Once “[i]njury is
 established[,]… plaintiff need prove only that the compensation sought relates to the
 damages that naturally flow from the injuries pled.” See Philip Morris USA, Inc. v.
 Castworld Prods., Inc., 219 F.R.D. 494, 498 (C.D. Cal. 2003). While the Court is not
 required to issue findings of fact as to liability, it must do so as to damages. Adriana Int'l
 Corp. v. Thoeren, 913 F.2d 1406, 1414 (9th Cir. 1990). The Court can consider
 “‘declarations, calculations, and other documentation of damages in determining if the
 amount at stake if reasonable,’” when assessing whether “there is an adequate basis for
 the damages awarded in the default judgment.” Xerox Corp. v. American Mail Centers,
 Inc., 2016 WL 10834102, at *2 (C.D. Cal. Oct. 14, 2016) (quoted citation omitted).

       In this Motion, Plaintiff seeks (1) statutory damages for violation of the UCRA in
 the amount of $8,000; (2) injunctive relief and; (3) attorney’s fees and costs in the
 amount of $4,269.

               1.      Statutory Damages

        Plaintiff seeks $8,000 in statutory damages for two violations of the UCRA. The
 UCRA provides that a plaintiff subjected to discrimination is entitled to recover $4,000
 for each occasion the plaintiff is denied equal access. Cal. Civ. Code § 52(a). Here, the
 Plaintiff alleges two such violations. Compl. ¶¶ 10–13; Mot. at 11. The violations are
 approximately four months apart, meaning the Plaintiff gave sufficient time to
 Defendants to remedy the violations and they did not do so. This is sufficient to establish
 two violations of the UCRA, and statutory damages of $8,000 is appropriate.

               2.      Injunctive Relief

        Plaintiff also seeks injunctive relief under the ADA and UCRA. “In the case of
 violations [of the accessibility provisions] of [the ADA], injunctive relief shall include an
 order to alter facilities to make such facilities readily accessible to and usable by
 individuals with disabilities....” 42 U.S.C. § 12188(a)(2). Injunctive relief is proper here,
Case 8:19-cv-01470-DOC-JDE Document 29 Filed 10/10/19 Page 9 of 9 Page ID #:114
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

  Case No. SA CV 19-1470-DOC (JDEx)                                         Date: October 10, 2019
                                                                                            Page 9

 as the Court has found Plaintiff has plead a valid claim under the ADA and the removal
 of the barriers is readily achievable. Therefore, the Court ORDERS Defendants to
 remove barriers at the Restaurant to the extent Defendants can legally do so. Defendants
 are enjoined to remove the barriers described in Plaintiff’s complaint, including providing
 complaint van accessible parking signage, providing complaint curb ramps, and
 providing compliant parking spaces and access aisles. See Compl. ¶ 14.

               3.      Attorney’s Fees and Costs

         Pursuant to Local Rule 55-3, attorneys’ fees for a default judgment are determined
 pursuant to a fixed percentage schedule. C.D. Cal. L.R. 55-3. For a judgment between
 $1,000 and $10,000, the award is $300 plus 10% of the amount over $1,000. For this
 matter, that amount would be $300 + ($7,000 * .1) for a total of $1,000. The total amount
 for attorney’s fees is $1,000. Plaintiff also requests costs in the amount of $538.00. This
 Court finds that amount reasonable and awards the amount. The total amount of
 attorney’s fees and costs is $1,538.


 IV.    Disposition

         For the reasons set forth above, the Court GRANTS the Motion for Default
 Judgment and ORDERS injunctive relief, a $8,000 award in statutory damages, and $1,538
 in attorney’s fees and costs.

        The clerk shall serve this minute order on the parties.


  MINUTES FORM 11                                                 Initials of Deputy Clerk: rrp
  CIVIL-GEN
